Exhibit 10.1

 

 



AMENDMENT NO. 3 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

This Amendment No. 3 to Third Amended and Restated Credit Agreement, dated as of
July 3, 2017 (this “Agreement”), and effective in accordance with Section 4
below, by and among CONSOLIDATED COMMUNICATIONS HOLDINGS, INC., a Delaware
corporation (“Holdings”), CONSOLIDATED COMMUNICATIONS, INC., an Illinois
corporation (the “Borrower”), certain Subsidiaries of Holdings (each such
Subsidiary, a “Subsidiary Guarantor” and, together with Holdings, the
“Guarantors”), the Lenders party hereto (constituting at least the Requisite
Lenders), including pursuant to an authorization in the form attached hereto as
Exhibit A (each, a “Lender Authorization”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as Administrative Agent.

 

STATEMENT OF PURPOSE:

 

Holdings, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Third Amended and Restated Credit Agreement, dated as of October 5,
2016 (as amended, restated, amended and restated, supplemented or otherwise
modified, the “Credit Agreement”).

 

In connection with the acquisition of FairPoint Communications, Inc. (the
“FairPoint Acquisition”) in accordance with the FairPoint Acquisition Agreement,
the Borrower will also acquire, among other entities, Peoples Mutual Telephone
Company and Peoples Mutual Long Distance Company, each a Virginia corporation
(collectively, the “FairPoint Virginia Entities”).

 

The Borrower has requested that the Administrative Agent and the Lenders agree
to certain modifications of the Credit Agreement as set forth herein, including,
without limitation, the waiver of the requirements under the Credit Agreement
that the FairPoint Virginia Entities be joined as guarantors, that the assets of
such entities be pledged as Collateral under the Loan Documents, and that the
equity interests issued by each of them be pledged as Collateral under the Loan
Documents. Subject to the terms and conditions set forth herein, the
Administrative Agent and each of the undersigned Lenders have agreed to grant
such requests of the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

1.      Capitalized Terms. Except as otherwise specified herein, all capitalized
undefined terms used in this Agreement (including, without limitation, in the
introductory paragraph and the statement of purpose hereto) shall have the
meanings assigned thereto in the Credit Agreement.

 

2.      Amendments. Subject to the terms and conditions set forth herein and the
effectiveness of this Agreement in accordance with Section 5 below, the parties
hereto agree that the Credit Agreement is amended as follows:

 

(a)                                     Existing Letters of Credit Definition.
The definition of “Existing Letters of Credit” in Section 1.01 of the Credit
Agreement is amended and restated in its entirety as follows:

 

“ ‘Existing Letters of Credit’ means (a) those letters of credit existing on the
Restatement Date and identified on Schedule 1.01(b) and (b) those letters of
credit existing on the effective date of that certain Amendment No. 3 to Third
Amended and Restated Credit dated as of July 3, 2017 and identified on Schedule
I to such amendment; provided that such letters of credit identified on Schedule
I shall only be deemed to be Existing Letters of Credit on the date upon which
the Administrative Agent receives written notice that the issuer of such letters
of credit is an Issuing Bank.”

 



1

 

(b)                                    Letter of Credit Sublimit. Section
2.06(b) of the Credit Agreement is amended by replacing the reference to “$15.0
million” therein with “$20.0 million”.

 

(c)                                     Schedule 1 to 2016 Incremental Amendment
Schedule 1 to the 2016 Incremental Amendment is replaced in its entirety with
the schedule attached hereto as Schedule II.

 

3.      Waiver. Subject to the terms and conditions set forth herein and the
effectiveness of this Agreement in accordance with Section 5 below, and
notwithstanding the provisions of the 2016 Incremental Amendment and Sections
5.11 and 5.16 of the Credit Agreement to the contrary, the Lenders party hereto
hereby waive the requirements that the FairPoint Virginia Entities be joined as
guarantors, that the assets of such entities be pledged as Collateral under the
Loan Documents, and that the equity interests issued by each of them be pledged
as Collateral under the Loan Documents. The waiver set forth in this Section 3
is limited to the extent specifically set forth herein and no other terms,
covenants or provisions of the Credit Agreement or any other Loan Document are
intended to be affected hereby.

 

4.      Consent. Subject to the terms and conditions set forth herein and the
effectiveness of this Agreement in accordance with Section 5 below, and
notwithstanding Section 5(b)(i) of the 2016 Incremental Amendment to the
contrary, the Lenders party hereto hereby agree that (a) any mortgages (and
related documentation) on any Real Property acquired in connection with the
FairPoint Acquisition shall not be required to be delivered until the date that
is thirty (30) days (as such date may be extended by the Administrative Agent in
its sole discretion) after the 2016 Incremental Term Loan Facility Closing Date
and (b) the Administrative Agent, in its sole discretion, may extend the time
period by which the new Subsidiaries acquired in connection with the FairPoint
Acquisition be joined as guarantors under the Loan Documents (including the
pledge of their assets as Collateral in connection therewith). The consents set
forth in this Section 4 are limited to the extent specifically set forth herein
and no other terms, covenants or provisions of the Credit Agreement or any other
Loan Document are intended to be affected hereby.

 

5.      Conditions to Effectiveness. Upon the satisfaction or waiver of each of
the following conditions, this Agreement shall be deemed to be effective
concurrently with the consummation of the FairPoint Acquisition, the funding of
the 2016 Incremental Term Loan under the Credit Agreement and the completion of
the following (the “Effective Date”):

 

(a)                                     The Administrative Agent’s receipt of
counterparts of this Agreement duly executed by Holdings, the Borrower, each
Subsidiary Guarantor, the Requisite Lenders (including by way of Lender
Authorization) and the Administrative Agent, each of which shall be originals or
facsimiles (followed promptly by originals) unless otherwise specified in
writing by the Administrative Agent to the Borrower, each properly executed by a
Responsible Officer of the applicable signing Loan Party.

 

(b)                                    All fees and expenses required to be paid
hereunder or pursuant to the Credit Agreement shall have been paid in full in
cash or will be paid in full in cash concurrently with the effectiveness of this
Agreement.

 

Without limiting the generality of the provisions of the last paragraph of
Section 8.03 of the Credit Agreement, for purposes of determining compliance
with the conditions specified in this Section 5, the Administrative Agent and
each Lender that has signed this Agreement (or a Lender Authorization) shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.

2

 



 



6.      Reaffirmation.

 

(a)       The Borrower and each of the Guarantors each hereby acknowledge and
agree that (i) the Guaranty Agreement, the Collateral Agreement and each of the
other Loan Documents to which it is a party remains in full force and effect and
enforceable against it in accordance with its terms and shall not be impaired or
limited by the execution or effectiveness of this Agreement, (ii) the Liens and
assignments granted pursuant to the Collateral Agreement and each of the other
Security Documents to which it is a party remain valid upon the effectiveness of
this Agreement, (iii) the Collateral Agreement, each of the other Security
Documents to which it is a party and such Liens and assignments support or
secure, and will continue to support or secure, the Obligations under the Credit
Agreement and (iv) each reference in the Guaranty Agreement and the Collateral
Agreement to “Obligations” shall mean and be a reference to “Obligations” as
defined in the Credit Agreement after giving effect to this Agreement.

 

(b)       Each Guarantor hereby acknowledges that it has reviewed the terms and
provisions of this Agreement and confirms its obligations to guarantee the
payment and performance of all “Guaranteed Obligations” (as defined in the
Guaranty Agreement).

 

7.      Effect of this Agreement.

 

(a)       Except as expressly provided herein, the Credit Agreement and the
other Loan Documents shall remain unmodified and in full force and effect.
Except as expressly set forth herein, this Agreement shall not be deemed (i) to
be a waiver of, or consent to, a modification or amendment of, any other term or
condition of the Credit Agreement or any other Loan Document, (ii) to prejudice
any other right or rights which the Administrative Agent or the Lenders may now
have or may have in the future under or in connection with the Credit Agreement
or the other Loan Documents or any of the instruments or agreements referred to
therein, as the same may be amended, restated, supplemented or otherwise
modified from time to time, (iii) to be a commitment or any other undertaking or
expression of any willingness to engage in any further discussion with Holdings,
the Borrower, any Subsidiary Loan Party or any other Person with respect to any
waiver, amendment, modification or any other change to the Credit Agreement or
the Loan Documents or any rights or remedies arising in favor of the Lenders or
the Administrative Agent, or any of them, under or with respect to any such
documents or (iv) to be a waiver of, or consent to or a modification or
amendment of, any other term or condition of any other agreement by and among
the Loan Parties, on the one hand, and the Administrative Agent or any other
Lender, on the other hand. On and after the Effective Date, references in the
Credit Agreement to “this Agreement” (and indirect references such as
“hereunder”, “hereby”, “herein”, and “hereof”) and in any Loan Document to the
“Credit Agreement” shall be deemed to be references to the Credit Agreement as
modified by this Agreement.

 

(b)       On the Effective Date, the Credit Agreement shall be modified by this
Agreement. The parties hereto acknowledge and agree that (i) this Agreement and
any other Loan Documents executed and delivered in connection herewith do not
constitute a novation, or termination of the Obligations under the Credit
Agreement as in effect prior to the Effective Date; (ii) such Obligations are in
all respects continuing (as modified by the Agreement) with the terms,
conditions, covenants and agreements contained in the Credit Agreement being
modified only to the extent provided in the Agreement; and (iii) the Liens and
security interests as granted under the Loan Documents securing the Obligations
are in all such respects continuing and in full force and effect.

 



3

 

(c)       This document shall constitute a “Loan Document” for all purposes of
the Credit Agreement and shall be administrated and construed pursuant to the
terms of the Credit Agreement.

 

8.      Representations and Warranties/No Default. By its execution hereof,

 

(a)       each of the Borrower and the Guarantors represents and warrants that
the representations and warranties contained in each Loan Document (including
this Agreement and the Credit Agreement) are true and correct on and as of the
date hereof, other than any such representations or warranties that, by their
express terms, refer to an earlier date, in which case they shall have been true
and correct on and as of such earlier date and that no Default or Event of
Default has occurred and is continuing as of the Effective Date;

 

(b)       no FairPoint Virginia Entity is a guarantor or pledges any of its
assets in support of any Material Indebtedness including, without limitation,
the 2022 Senior Notes;

 

(c)       each of the Borrower and the Guarantors hereby certifies, represents
and warrants to the Administrative Agent and the Lenders that:

 

(i)       it has the right, power and authority and has taken all necessary
corporate and other action to authorize the execution and delivery of this
Agreement and the performance of this Agreement, the Credit Agreement, the
Guaranty Agreement, the Collateral Agreement and each other document executed in
connection herewith or therewith to which it is a party in accordance with their
respective terms and the transactions contemplated hereby or thereby; and

 

(ii)       this Agreement, the Guaranty Agreement, the Collateral Agreement and
each other document executed in connection herewith or therewith has been duly
executed and delivered by the duly authorized officers of each Loan Party, and
each such document constitutes the legal, valid and binding obligation of each
such Loan Party, enforceable in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.

 

9.      Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10.  Miscellaneous. The headings of this Agreement are for purposes of reference
only and shall not limit or otherwise affect the meaning hereof. This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns. Any provision of this Agreement
that is prohibited or unenforceable in any jurisdiction shall not invalidate the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

11.  Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery by telecopier or electronic mail
of an executed counterpart of a signature page to this Agreement or a Lender
Authorization shall be effective as delivery of an original executed counterpart
of this Agreement.

 



4

 

12.  Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

 

[Signature Pages Follow]

 

 

 

 

 



5

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date and year first above written.

 

BORROWER:

 

CONSOLIDATED COMMUNICATIONS, INC.,

as Borrower

 

 

By: /s/ Steven L. Childers

Name: Steven L. Childers

Title: Chief Financial Officer and Assistant Secretary

 

HOLDINGS:

 

 

CONSOLIDATED COMMUNICATIONS HOLDINGS, INC., as Guarantor

 

 

By: /s/ Steven L. Childers

Name: Steven L. Childers

Title: Chief Financial Officer and Assistant Secretary

 

 

 

 

 

 

 

 

 

 



Amendment No. 3 to 3rd A&R Credit Agreement

Consolidated Communications, Inc.

Signature Page



 

 



SUBSIDIARY GUARANTORS:

 

CONSOLIDATED COMMUNICATIONS, ENTERPRISE SERVICES, INC., as Guarantor

CONSOLIDATED COMMUNICATIONS OF FORT BEND COMPANY, as Guarantor

CONSOLIDATED COMMUNICATIONS OF TEXAS COMPANY, as Guarantor

CONSOLIDATED COMMUNICATIONS OF PENNSYLVANIA COMPANY, LLC, as Guarantor

CONSOLIDATED COMMUNICATIONS OF CALIFORNIA COMPANY, as Guarantor

CONSOLIDATED COMMUNICATIONS OF MINNESOTA COMPANY, as Guarantor

CONSOLIDATED COMMUNICATIONS OF MID-COMM. COMPANY, as Guarantor

 

 

By: /s/ Steven L. Childers

Name: Steven L. Childers

Title: Chief Financial Officer and Assistant Secretary

 

 

 

 

 

 

 

 

 

 

 

Amendment No. 3 to 3rd A&R Credit Agreement

Consolidated Communications, Inc.

Signature Page



 

 

 

ADMINISTRATIVE AGENT:

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent on behalf of
itself and each Lender signing a Lender Authorization

 

 

By: /s/ Kieran Mahon

Name: Kieran Mahon

Title: Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amendment No. 3 to 3rd A&R Credit Agreement

Consolidated Communications, Inc.

Signature Page



 

 

 





Exhibit A

 

[form of Lender Authorization attached]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

LENDER AUTHORIZATION AND CONSENT

 

Consolidated Communications, Inc.

Amendment No. 3 to Third Amended and Restated Credit Agreement

 

 

Wells Fargo Bank, National Association,

as Administrative Agent

MAC D1109-019

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

 

 

Re:Amendment No. 3 to be dated on or about July 3, 2017 (the “Agreement”) to the
Third Amended and Restated Credit Agreement dated as of October 5, 2016 (as
amended, the “Credit Agreement”) by and among Consolidated Communications
Holdings, Inc., as a Guarantor (“Holdings”), Consolidated Communications, Inc.
(the “Borrower”), the Subsidiary Loan Parties, the Lenders party thereto and
Wells Fargo Bank, National Association, as administrative agent (the
“Administrative Agent”).

 

 

This authorization acknowledges our receipt and review of the execution copy of
the Agreement in the form posted on the Consolidated Communications online
workspace. By executing this authorization, we hereby approve the Agreement and
authorize the Administrative Agent to execute and deliver the Agreement on our
behalf.

 

 



          [Insert name of applicable financial institution]           By:       
Name:        Title:        



 

 

 

 

 

Amendment No. 3 to 3rd A&R Credit Agreement

Consolidated Communications, Inc.

Lender Authorization





 

 

 

Schedule I

 

FairPoint Letters of Credit

 

Issuer Name Applicant Name Letter of Credit Number Issue Date Expiration Date
Beneficiary Name Amount Morgan Stanley Bank, N.A. FairPoint Communications, Inc.
2016113000 11/30/16

11/30/17

(auto renewal)

NYS Urban Development Corporation d/b/a Empire State Development Corp
$100,000.00 Morgan Stanley Bank, N.A. FairPoint Communications, Inc. 2013022600
2/26/13

2/26/18

(auto renewal)

Ace American Insurance Company, and/or Indemnity Insurance Company of North
America and/or Agri General Insurance Company $10,232,359.00 Morgan Stanley
Bank, N.A. FairPoint Communications, Inc. 2015120300 12/3/15

12/3/17

(auto renewal)

State of Main Public Utilities Commission Emergency Services Communications
Bureau $4,000,000.00 Morgan Stanley Bank, N.A. FairPoint Communications, Inc.
2013090600 9/6/13

9/6/17

(auto renewal)

Sun Life Assurance Company of Canada $200,000.00 Morgan Stanley Bank, N.A.
FairPoint Communications, Inc. 2013031500 3/15/13

7/26/17

(auto renewal)

Central Maine Power Company $300,000.00

 

 

 

 

 

 

 



 

 

 



Schedule II

 

Schedule 1
2016 Incremental Term Commitments and 2016 Incremental Term Facility Lenders

2016 Incremental Term Facility Lender 2016 Incremental Term Commitment
Commitment Percentage Morgan Stanley Senior Funding, Inc. $935,000,000 100%
Total: $935,000,000 100%

 

 

 

 

 

 

 

 



 

 

